OPINION
On July 26, 1988, David Black was indicted for five counts of rape of a child under age thirteen.  On September 1, 1988, Black entered a plea of guilty to one count of the indictment and the other four counts were dismissed.  On October 20, 1988, the trial court sentenced Black to six to twenty-five years incarceration. On October 28, 1999, the trial court determined, after an evidentiary hearing, that Black should be classified as a sexual predator and so ordered that Black be so classified.  Appointed counsel for Black filed a notice of appeal from this order.  On December 1, 1999, counsel was appointed to prosecute Black's appeal.  On May 8, 2000, appointed appellate counsel filed anAnders brief pursuant to Anders v. California (1967), 386 U.S. 738
wherein counsel indicated that in his opinion there were no potentially meritorious issues for appellate review.  On May 17, 2000, this court notified Black that his appointed appellate counsel had filed an Anders
brief and invited Black to file his own brief with assignments of error within sixty days of May 17, 2000.  Black has not provided this court with an appellate brief. Pursuant to our responsibilities under Anders
to independently examine the record for potentially meritorious appellate issues, we have done a thorough examination of the record and conclude that appointed appellate counsel is correct in his assessment that there are no potentially meritorious issues for appellate review.
Accordingly, the order that Black be classified as a sexual predator is affirmed.
  _________________________ WOLFF, J.
GRADY, P.J. and YOUNG, J., concur